Exhibit 10.12
EMMIS COMMUNICATIONS CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT
          THIS AGREEMENT is entered into, effective January 1, 2008 (the
“Effective Date”), by and between EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation (the “Company”), and Gary A. Thoe (“Executive”).
WITNESSETH
          WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and
          WHEREAS, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may arise and
that such possibility may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and
          WHEREAS, the Compensation Committee of the “Board” (as defined in
Section 1) has determined that it is in the best interests of the Company and
its stockholders to secure Executive’s continued services and to ensure
Executive’s continued and undivided dedication to his duties in the event of any
threat or occurrence of a “Change in Control” (as defined in Section 1) of the
Company; and
          WHEREAS, the Compensation Committee, at a meeting held on December 19,
2008, has authorized the Company to enter into this Agreement.
          NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:
               (a) “Affiliate” means, with respect to a specified person, a
person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the person
specified.
               (b) “Base Salary” means Executive’s gross base salary, regardless
of whether payable directly by the Company in cash or through the television
quarterly bonus plan, the stock compensation program, or a similar program.
               (c) “Board” means the Board of Directors of the Company.
               (d) “Bonus Amount” means the greater of (i) the highest annual
incentive bonus earned by Executive from the Company (and/or its Affiliates)
during the last three (3) completed fiscal years of the Company immediately
preceding Executive’s Date of Termination (annualized in the event Executive was
not employed by the Company (or its Affiliates) for the whole of any such fiscal
year), or (ii) if the Date of

 



--------------------------------------------------------------------------------



 



Termination occurs before Executive has been employed for a full fiscal year and
before the date on which the Company generally pays bonuses to its executives
for the fiscal year in which Executive’s employment commenced, 25% of
Executive’s Base Salary for the fiscal year of the Company which includes the
Executive’s Date of Termination.
               (e) “Cause” means (i) the willful and continued failure of
Executive to perform substantially his duties with the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness or any such failure subsequent to Executive being delivered a notice of
Termination without Cause by the Company or delivering a notice of Termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed Executive’s duties; provided that Executive has not cured such failure
or commenced such performance within 30 days after such demand is given to
Executive, or (ii) the willful engaging by Executive in illegal conduct or gross
misconduct which is demonstrably and materially injurious to the Company or its
Affiliates. For purpose of the preceding sentence, no act or failure to act by
Executive shall be considered “willful” unless done or omitted to be done by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board,
based upon the advice of counsel for the Company (or upon the instructions of
the Company’s chief executive officer or another senior officer of the Company)
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company. Cause shall not exist
unless and until the Company has delivered to Executive a copy of a resolution
duly adopted by three-quarters (3/4) of the entire Board (excluding Executive if
Executive is a Board member) at a meeting of the Board called and held for such
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clause (i) or (ii) has occurred
and specifying the particulars thereof in detail. The Company must notify
Executive of any event constituting Cause within ninety (90) days following the
Company’s knowledge of its existence or such event shall not constitute Cause
under this Agreement.
               (f) “Change in Control” means any of the following: (i) any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than an Affiliate or any employee benefit plan (or any related trust) of the
Company or an Affiliate, and other than Jeffrey H. Smulyan or an Affiliate of
Mr. Smulyan) (a “Person”) becomes after the date hereof the beneficial owner of
35% or more of either the then outstanding Stock or the combined voting power of
the then outstanding voting securities of the Company entitled to vote in the
election of directors, except that no Change in Control shall be deemed to have
occurred solely by reason of any such acquisition by a corporation with respect
to which, after such acquisition, more than 60% of both the then outstanding
common shares of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote in the
election of directors are then beneficially owned, directly or indirectly, by
the persons who were the

2



--------------------------------------------------------------------------------



 



beneficial owners of the Stock and voting securities of the Company immediately
before such acquisition in substantially the same proportion as their ownership,
immediately before such acquisition, of the outstanding Stock and the combined
voting power of the then outstanding voting securities of the Company entitled
to vote in the election of directors; (ii) individuals who, as of the Effective
Date, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided that any individual who
becomes a director after the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote or written
consent of at least two-thirds of the directors then comprising the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company (as such terms
are used in Rule 14a-11 under the Exchange Act); (iii) the consummation of (A) a
merger, reorganization or consolidation with respect to which the individuals
and entities who were the respective beneficial owners of the Stock and voting
securities of the Company immediately before such merger, reorganization or
consolidation do not, after such merger, reorganization or consolidation,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding common shares and the combined voting power of the then
outstanding voting securities entitled to vote in the election of directors of
the corporation resulting from such merger, reorganization or consolidation, or
(B) the sale or other disposition (or series of sales and/or other dispositions
over time resulting in a sale and/or other disposition) of all or substantially
all of the assets of the Company to any Person or Persons as part of the
Company’s plan to sell or otherwise dispose of all or substantially all of such
assets ; (iv) the approval by the shareholders of the Company of a liquidation
or dissolution of the Company; or (v) such other event(s) or circumstance(s) as
are determined by the Board to constitute a Change in Control. Notwithstanding
the foregoing provisions of this definition, a Change in Control shall be deemed
not to have occurred with respect to Executive, if he is, by written agreement
executed prior to such Change in Control, a participant on his own behalf in a
transaction in which the persons with whom he has the written agreement (and/or
their Affiliates) Acquire the Company (as defined below) and, pursuant to the
written agreement, Executive has (or has the right to acquire) an equity
interest in the resulting entity.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person acquires beneficial ownership of more than
35% of the then outstanding Stock as a result of the acquisition of the Stock by
the Company which reduces the number of shares of Stock outstanding; provided,
that if after such acquisition by the Company such person becomes the beneficial
owner of additional Stock that increases the percentage of outstanding Stock
beneficially owned by such person, a Change in Control shall then occur.
          For the purposes of this definition, “Acquire the Company” means the
acquisition of beneficial ownership by purchase, merger, or otherwise, of either
more than 50% of the Stock (such percentage to be computed in accordance with
Rule 13d-3(d)(1)(i) of the SEC under the Exchange Act) or substantially all of
the assets of the Company or its successors; “person” means such term as used in
Rule 13d-5 of the SEC

3



--------------------------------------------------------------------------------



 



under the Exchange Act; “beneficial owner” means such term as defined in
Rule 13d-3 of the SEC under the Exchange Act; and “group” means such term as
defined in Section 13(d) of the Exchange Act.
               (g) “Code” means the Internal Revenue Code of 1986, as amended,
and regulations and rulings thereunder. References to a particular section of
the Code shall include references to successor provisions.
               (h) “Date of Termination” means the effective date of the
Termination of Executive’s Employment.
               (i) “Disability” means Termination of Executive’s Employment by
the Company (A) on account of Executive’s disability or incapacity in accordance
with Executive’s written employment agreement with the Company, if such
agreement contains provisions relating to Termination of Employment for
disability or incapacity, or (B) except as provided in clause (A), on account of
Executive’s disability or incapacity in accordance with the Company’s policies
applicable to salaried employees without a written employment agreement, as in
effect immediately before the Change in Control.
               (j) “Effective Date” means January 1, 2008.
               (k) “Exchange Act” means the Securities Exchange Act of 1934, as
amended. References to a particular section of, or rule under, the Exchange Act
shall include references to successor provisions.
               (l) “Good Reason” means, without Executive’s express written
consent, the occurrence of any of the following events after a Change in
Control:
               (i) a material diminution in Executive’s authority, duties, or
responsibilities; provided, however, Good Reason shall not be deemed to occur
upon a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of the Company no longer
being a publicly traded entity that does not involve another event described in
this Subsection (l);
               (ii) a material breach by the Company or an Affiliate of the
Company of this Agreement or an employment agreement to which the Executive and
the Company or an Affiliate of the Company are parties;
               (iii) a material reduction by the Company in Executive’s rate of
annual Base Salary, as in effect immediately prior to such Change in Control or
as the same may be increased from time to time thereafter (with a reduction or
series of reductions exceeding 5% of Base Salary being deemed material);
               (iv) any requirement of the Company that Executive (A) be based
anywhere more than thirty-five (35) miles from the office where

4



--------------------------------------------------------------------------------



 



Executive is based at the time of the Change in Control, if such relocation
increases Executive’s commute by more than twenty (20) miles, or (B) travel on
Company business to an extent materially greater than the travel obligations of
Executive immediately prior to such Change in Control;
               (v) the failure of the Company to obtain the assumption and, if
applicable, guarantee, agreement from any successor (and parent corporation) as
contemplated in Section 9(b).
Notwithstanding the preceding, an event described above shall not be considered
an event of Good Reason, unless the Executive provides notice to the Company of
the existence of such event of Good Reason within ninety (90) days after its
first occurrence and the Company fails to cure such event within thirty
(30) days after receiving Executive’s notice. Executive’s right to Terminate
Employment for Good Reason shall not be affected by Executive’s incapacity due
to mental or physical illness, and Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason; provided, however, that Executive must
Terminate Employment within ninety (90) days following the end of the thirty
(30) day cure period specified above, or such event shall not constitute a
termination for Good Reason under this Agreement.
               (m) “Qualifying Termination” means a Termination of Executive’s
Employment (i) by the Company other than for Cause or (ii) by Executive for Good
Reason. Termination of Executive’s employment on account of death, Disability,
or Retirement shall not be treated as a Qualifying Termination.
               (n) “Retirement” means Executive’s Termination of Employment by
reason of retirement (not including any mandatory early retirement) in
accordance with the Company’s retirement policy generally applicable to its
salaried employees, as in effect immediately prior to the Change in Control, or
in accordance with any retirement arrangement established with respect to
Executive with Executive’s written consent; provided, however, that under no
circumstances shall a resignation with Good Reason be deemed a Retirement.
               (o) “SEC” means the Securities and Exchange Commission.
               (p) “Stock” means the Class A Common Stock and the Class B Common
Stock of the Company, par value $.01 per share.
               (q) “Termination of Employment”, “Terminates Employment,”, or any
variation thereof means Executive’s separation from service within the meaning
of Code Section 409A(a)(2)(A)(i).
               (r) “Termination Period” means the period of time beginning with
a Change in Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Agreement to the contrary, if (i) Executive’s
Employment is Terminated prior to a Change in Control for reasons that would
have

5



--------------------------------------------------------------------------------



 



constituted a Qualifying Termination if they had occurred following a Change in
Control; (ii) Executive reasonably demonstrates that such termination (or Good
Reason event) was at the request of a Person who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control, or was
otherwise made in connection with a Change in Control; and (iii) a Change in
Control involving such third party or an Affiliate of such third party (or a
party competing with such third party to effectuate a Change in Control) does
occur, then for purposes of this Agreement, the date immediately prior to the
date of such Termination of Employment or event constituting Good Reason shall
be treated as a Change in Control. For purposes of determining the timing of
payments and benefits to Executive under Section 4, the date of the actual
Change in Control shall be treated as Executive’s Date of Termination under
Section l(h).
          2. Obligation of Executive. In the event of a tender or exchange
offer, proxy contest, or the execution of any agreement which, if consummated,
would constitute a Change in Control, Executive agrees not to voluntarily leave
the employ of the Company, other than as a result of Disability, Retirement or
an event which would constitute Good Reason if a Change in Control had occurred,
until the Change in Control occurs or, if earlier, such tender or exchange
offer, proxy contest, or agreement is terminated or abandoned.
          3. Term of Agreement. This Agreement shall be effective on the date
hereof and shall continue in effect until the Company shall have given three
(3) years’ written notice of cancellation; provided, that, notwithstanding the
delivery of any such notice, this Agreement shall continue in effect for a
period of two (2) years after a Change in Control, if such Change in Control
shall have occurred during the term of this Agreement. Moreover, if Executive is
party to a written employment agreement with the Company at the time of a Change
in Control, and such agreement would otherwise expire during the Termination
Period, the term of such agreement shall automatically be extended to the end of
the Termination Period or, if earlier, Executive’s Retirement. Notwithstanding
anything in this Section to the contrary, except as provided in the second
sentence of Section 1(r), this Agreement shall terminate if Executive or the
Company Terminates Executive’s Employment prior to a Change in Control.
          4. Payments Upon Termination of Employment.
               (a) Qualifying Termination — Severance. If during the Termination
Period, the Employment of Executive shall Terminate pursuant to a Qualifying
Termination, the Company shall provide to Executive:
               (i) within ten (10) days following the Date of Termination a
lump-sum cash amount equal to the sum of (A) Executive’s Base Salary through the
Date of Termination and any bonus amounts which have become payable, to the
extent not theretofore paid or deferred, (B) an amount equal to (I) forty-five
percent (45%) of Executive’s Base Salary at the rate in effect on the Change in
Control (or, if higher, the rate in effect on Termination of Employment),
multiplied by (II) a fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the

6



--------------------------------------------------------------------------------



 



Date of Termination and the denominator of which is three hundred sixty-five
(365), and (C) any accrued vacation pay, in each case to the extent not
theretofore paid; plus
               (ii) within ten (10) days following the Date of Termination, a
lump-sum cash amount equal to (i) one and one-half (11/2 ) times Executive’s
highest annual rate of Base Salary during the 36-month period immediately prior
to Executive’s Date of Termination plus (ii) one and one-half (11/2 ) times
Executive’s Bonus Amount.
               (b) Qualifying Termination — Benefits. If during the Termination
Period, the Employment of Executive shall Terminate pursuant to a Qualifying
Termination, the Company shall:
               (i) for a period of three (3) years following Executive’s Date of
Termination, continue to provide Executive (and Executive’s dependents, if
applicable) with the same level of accident and life insurance benefits upon
substantially the same terms and conditions (including contributions required by
Executive for such benefits) as existed immediately prior to Executive’s Date of
Termination (or, if more favorable to Executive, as such benefits and terms and
conditions existed immediately prior to the Change in Control); provided, that,
if Executive cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted;
               (ii) for the period beginning on Executive’s Date of Termination
and continuing for up to 18 months thereafter, reimburse Executive for COBRA
premiums paid by Executive for continuation coverage for Executive (and
Executive’s dependents, if applicable) under the Company’s medical and dental
benefits plan, with such reimbursement being taxable to Executive (any
reimbursement required by this paragraph (ii) may be accomplished by the
Company’s direct payment of such premium, with such payment taxable to
Executive, or by Company reimbursing Executive for such premium within thirty
(30) days after Executive’ s payment thereof);
               (iii) for the period beginning 19 months after Executive’s Date
of Termination and ending 36 months after Executive’s Date of Termination,
reimburse Executive for the cost of purchasing coverage substantially similar to
that that purchased under the Company’s medical and dental benefits plan
pursuant to paragraph (ii) above (with no additional pre-existing condition
exclusion), with such reimbursement being taxable to Executive (any
reimbursement required by this paragraph (iii) may be accomplished by the
Company’s direct payment of such premium, with such payment taxable to
Executive, or by Company reimbursing Executive for such premium within thirty
(30) days after Executive’ s payment thereof);

7



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, (A) in the event Executive (or, if applicable,
Executive’s dependent) becomes ineligible for COBRA continuation coverage during
the first 18 months following Executive’s Date of Termination, such person shall
not be eligible for further coverage under paragraph (ii) or (iii), and
(B) subject to the limitations in clause (A), in the event Executive becomes
employed by another employer and becomes eligible to receive welfare benefits
from such employer, the welfare benefits described in paragraphs (i) through
(iii) shall be secondary to such benefits during the period of Executive’s
eligibility, but only to the extent that the Company reimburses Executive for
any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder;
               (iv) for two years following the Executive’s Date of Termination
(or such shorter period ending upon the subsequent employment of Executive at a
level of service commensurate with Executive’s positions with the Company on the
Date of Termination), provide outplacement services for Executive from a
provider selected by the Company and at the Company’s expense;
               (v) make such additional payments and provide such additional
benefits to Executive as the Company and Executive may agree in writing, or to
which Executive may be entitled under the compensation and benefit plans,
policies, and arrangements of the Company.
               (c) Nonqualifying Termination. If during the Termination Period
the Employment of Executive shall Terminate other than by reason of a Qualifying
Termination, the Company shall pay to Executive within thirty (30) days
following the Date of Termination, a lump-sum cash amount equal to the sum of
Executive’s Base Salary through the Date of Termination and any bonus amounts
which have become payable, to the extent not theretofore paid or deferred, and
any accrued vacation pay, to the extent not theretofore paid. The Company may
make such additional payments and provide such additional benefits to Executive
as the Company and Executive may agree in writing, and the Company shall provide
Executive with those payments and benefits to which Executive may be entitled
under the compensation and benefit plans, policies, and arrangements of the
Company or any employment agreement with the Company or an Affiliate of the
Company.
               (d) Stock Rights. In the event of a Change in Control, all
restricted Company stock and all options, stock appreciation rights, and/or
other stock rights held by Executive with respect to Company stock that are
exempt from Section 409A (“Stock Rights”) which are not fully vested (and
exercisable, if applicable) shall become fully vested and exercisable as of a
time established by the Board, which shall be no later than a time preceding the
Change in Control which allows Executive to exercise the Stock Rights and cause
the stock acquired thereby to participate in the Change in Control transaction.
If the Change in Control transaction is structured so that stock participating
therein at one time is or may be treated differently from stock participating
therein at a different time (e.g., a tender offer followed by a squeeze-out
merger), the

8



--------------------------------------------------------------------------------



 



Board shall interpret this Subsection (d) to provide for the required vesting
acceleration in a manner designed to allow Executive to exercise the Stock
Rights and cause the stock acquired thereby to participate in the earliest
portion of the Change in Control transaction. If the consummation of a Change in
Control transaction is uncertain (e.g., a tender offer in which the tender of a
minimum number of shares is a condition to closing, or a voted merger or proxy
contest in which a minimum number of votes is a condition to closing), the Board
shall apply this Subsection (d) by using its best efforts to determine if and
when the Change in Control transaction is likely to close, and proceeding
accordingly. To the extent necessary to implement this Subsection d), each
agreement reflecting a Stock Right, and each plan, if any, pursuant to which a
Stock Right is issued, if any, shall be deemed amended.
               (e) Delay in Payments to Specified Employees. Notwithstanding any
other provision of this Agreement, if Executive is a specified employee within
the meaning of Code Section 409A(a)(2)(B)(i), distributions pursuant to this
Section shall be delayed to the earliest day on which such payments are
permitted by Code Section 409A(a)(2)(B)(i) and the regulations thereunder.
          5. Certain Additional Payments by the Company.
               (a) If it is determined (as hereafter provided) that any payment
or distribution by the Company to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option,
stock appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then (i) if reduction of the
amount payable pursuant to paragraph 4(a)(ii) by no more than ten percent (10%)
would result in no Excise Tax being imposed, the amount in paragraph 4(a)(ii)
shall be reduced to the minimum extent necessary to result in no Excise Tax
being imposed, and (ii) if clause (i) does not apply, Executive will be entitled
to receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
               (b) Subject to the provisions of Section 5(f) hereof, all
determinations required to be made under this Section 5, including whether an
Excise Tax is payable by Executive and the amount of such Excise Tax and whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment, will be
made by a nationally recognized firm of certified public accountants (the
“Accounting Firm”) selected by Executive in his sole discretion. Executive will
direct the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and

9



--------------------------------------------------------------------------------



 



Executive within 15 calendar days after the date of Executive’s termination of
employment, if applicable, and any other such time or times as may be requested
by the Company or Executive. If the Accounting Firm determines that any Excise
Tax is payable by Executive, the Company will pay the required Gross-Up Payment
to Executive within five business days after receipt of such determination and
calculations. If the Accounting Firm determines that no Excise Tax is payable by
Executive, it will, at the same time as it makes such determination, furnish
Executive with an opinion that he has substantial authority not to report any
Excise Tax on his federal, state, local income or other tax return. Subject to
the provisions of this Section 5, any determination by the Accounting Firm as to
the amount of the Gross-Up Payment will be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code (or any successor provision thereto) and the possibility of similar
uncertainty regarding applicable state or local tax law at the time of any
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that an Underpayment is made and the Company exhausts or fails to
pursue its remedies pursuant to Section 5(f) hereof and Executive thereafter is
required to make a payment of any Excise Tax, Executive will direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and Executive as promptly as possible. Any such Underpayment will be
promptly paid by the Company to, or for the benefit of, Executive within five
business days after receipt of such determination and calculations.
               (c) The Company and Executive will each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
5(b) hereof.
               (d) The federal, state and local income or other tax returns
filed by Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive will make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive’s federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive will within five business
days pay to the Company the amount of such reduction.
               (e) The fees and expenses of the Accounting Firm for its services
in connection with the determinations and calculations contemplated by Sections
5(b) and (d) hereof will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such

10



--------------------------------------------------------------------------------



 



fees and expenses within five business days after receipt from Executive of a
statement therefor and reasonable evidence of his payment thereof.
               (f) Executive will notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of a Gross-Up Payment. Such notification will be given as promptly
as practicable but no later than 10 business days after Executive actually
receives notice of such claim and Executive will further apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid (in each case, to the extent known by Executive). Executive will not pay
such claim prior to the earlier of (i) the expiration of the 30-calendar-day
period following the date on which he gives such notice to the Company and
(ii) the date that any payment of amount with respect to such claim is due. If
the Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:
               (i) provide the Company with any written records or documents in
his possession relating to such claim reasonably requested by the Company;
               (ii) take such action in connection with contesting such claim as
the Company will reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this
Section 5(f), the Company will control all proceedings taken in connection with
the contest of any claim contemplated by this Section 5(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided that Executive may participate therein at his own cost and expense)
and may, at its option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company will determine; provided, however, that if the Company
directs Executive to pay the tax claimed and sue for a refund, the Company will
advance the amount of such payment to Executive on an interest-free basis and
will

11



--------------------------------------------------------------------------------



 



indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax, including interest or penalties with respect thereto, imposed
with respect to such advance; and provided further, however, that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive will be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
               (g) If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 5(f) hereof, Executive receives any refund with
respect to such claim, Executive will (subject to the Company’s complying with
the requirements of Section 5(f) hereof) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after any
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 5(f) hereof, a determination is made
that Executive will not be entitled to any refund with respect to such claim and
the Company does not notify Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of such advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid pursuant to this Section 5.
               (h) To the extent that earlier payment is not required by the
preceding provisions of this Section, the Company shall pay amounts required to
be paid pursuant to this Section not later than the end of the calendar year
next following the calendar year in which Executive remits the related taxes.
          6. Withholding Taxes. The Company may withhold from all payments due
to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom. In the case of the withholding of an Excise Tax, such
withholding shall be consistent with any determination made under Section 5.
          7. Reimbursement of Expenses. If any contest or dispute shall arise
under this Agreement involving termination of Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof); provided, however, Executive shall be required to repay any such
amounts to the Company to the extent that a court or an arbitration panel issues
a final order from which no appeal can be taken, or with respect to which the
time period to appeal has expired, setting forth that Executive has not wholly
or partially prevailed on at least one material issue in dispute. The amount of
expenses eligible for reimbursement in one year pursuant to this Section shall
not affect the amount of expenses eligible for reimbursement in any following
year. Under no circumstances shall the Company’s reimbursement for expenses
incurred in a

12



--------------------------------------------------------------------------------



 



calendar year be made later than the end of the next following calendar year;
provided, however, this requirement shall not alter the Company’s obligation to
reimburse Executive for eligible expenses on a current basis.
          8. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or any Affiliate of
the Company, and if Executive’s employment with the Company shall terminate
prior to a Change in Control, Executive shall have no further rights under this
Agreement (except as otherwise provided hereunder); provided, however, that any
Termination of Executive’s Employment during the Termination Period shall be
subject to all of the provisions of this Agreement.
          9. Successors; Binding Agreement.
               (a) This Agreement shall not be terminated by any Change in
Control or other merger, consolidation, statutory share exchange, sale of
substantially all the assets or similar form of corporate transaction involving
the Company (a “Business Combination”). In the event of any Business
Combination, the provisions of this Agreement shall be binding upon the
surviving corporation, and such surviving corporation shall be treated as the
Company hereunder.
               (b) The Company agrees that in connection with any Business
Combination, it will cause any successor entity to the Company unconditionally
to assume (and for any parent corporation in such Business Combination to
guarantee), by written instrument delivered to Executive (or his beneficiary or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption and guarantee prior to the effectiveness of any such
Business Combination that constitutes a Change in Control, shall be a breach of
this Agreement and shall constitute Good Reason hereunder, with the event of
Good Reason occurring on the date on which such Business Combination becomes
effective.
               (c) This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.
          10. Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when actually received or, if mailed, three days
after mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, addressed as follows:

13



--------------------------------------------------------------------------------



 



          If to the Executive, to the Executive’s principal residence as
reflected in the records of the Company.
If to the Company:
Emmis Communications Corporation
40 Monument Circle
Suite 700
Indianapolis, Indiana 46204
Attn.: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
               (b) A written notice of Executive’s Date of Termination by the
Company or Executive, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for Termination of Executive’s Employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.
          11. Full Settlement; Resolution of Disputes. The Company’s obligation
to make any payments and provide any benefits pursuant to this Agreement and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company, and any
severance plan of the Company; provided, however, that if any such other
agreement or plan would provide Executive with a greater payment or more or
longer benefits in respect of any particular item described hereunder (e.g.,
severance, welfare benefits), then Executive shall receive such particular item
of payment and/or benefit pursuant to such other agreement or plan, in lieu of
receiving that particular item pursuant to this Agreement; and provided further,
retention bonuses and/or completion bonuses shall not be considered severance
pay for purposes of this Section. The Company’s obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take other action
by way of mitigation of the amounts payable and benefits provided to Executive
under any of the provisions of this Agreement and, except as provided in
Section 4(b), such amounts shall not be reduced whether or not Executive obtains
other employment. The parties agree that any controversy or claim of

14



--------------------------------------------------------------------------------



 



either party hereto arising out of or in any way relating to this Agreement, or
breach thereof, shall be settled by final and binding arbitration in
Indianapolis, Indiana by three arbitrators in accordance with the applicable
rules of the American Arbitration Association, and that judgment upon any award
rendered may be entered by the prevailing party in any court having jurisdiction
thereof. The Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section.
          12. Employment by Affiliates of the Company. Employment by the Company
for purposes of this Agreement shall include employment by any Affiliate.
          13. Survival. The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a Termination of Employment that occurs during
the term of this Agreement), 5 (to the extent that Payments are made to
Executive as a result of a Change in Control that occurs during the term of this
Agreement), 6, 7, 9(c) and 11 shall survive the termination of this Agreement.
          14. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, OF SUCH PRINCIPLES OF ANY OTHER
JURISDICTION WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF INDIANA. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.
          15. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
          16. Miscellaneous. No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason, shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, Executive,
his estate or his beneficiaries pursuant to this Agreement are in addition to
any rights of, or benefits

15



--------------------------------------------------------------------------------



 



payable to, Executive, his estate or his beneficiaries under any other employee
benefit plan or compensation program of the Company.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

            EMMIS COMMUNICATIONS CORPORATION
      By:           Title:          Date:          EXECUTIVE
             
Date:             

16